DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 02/11/2022 has been entered. Claims 1 and 7 have been amended. Claim 24 has been added. Claims 1-3, 5, 7-9, 11-12, and 14-23 are pending.
Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 7, applicant argues on pages 8-14 of the Remarks that Wang fails to disclose or render obvious, “performing the operation which rotates the AR object in a direction corresponding to the head rotation at a fixed location while fixing a location of the AR object in a real space regardless of the change in the angle of the vision sensor, wherein the AR object is rotated based on the at least one anchor point," and "displaying the AR object corresponding to a second angle different from the first angle, in response to the rotation of the AR object.” Applicant further disagrees that Tuson cures this deficiency.
In response to the applicant's argument, examiner respectfully disagrees. Wang ‘944 describes a first input including at least one of an eye gaze in fig. 5, 11A and paragraph 86 that, “at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target”  Wang ‘944 also describes at least one anchor point designates an AR object  in fig. 1 and paragraph 25, “the HMD device 18 may create and display to a first viewer 24 an augmented reality environment comprising virtual content. The virtual content may include one or more visual elements in the form of virtual targets 30 that are generated and displayed to appear located within a real world physical environment 32 viewed through the device” Wang ‘944 does not explicitly describe, “performing the operation which rotates the AR object in a direction corresponding to the head rotation at a fixed location while fixing a location of the AR object in a real space regardless of the change in the angle of the vision sensor” and "displaying the AR object corresponding to a second angle different from the first angle, in response to the rotation of the AR object.” Tuson teaches rotation about an axis based on head tilt in fig. 2 and paragraph 9, “the virtual reference frame is arranged to rotate within the real reference frame in response to the tilt of the user's head, such that viewable content disposed behind the user in the virtual reference frame is brought into view by the user. The rate of rotation of the virtual reference frame is dependent on the amount of tilt of the user's head sensed by the at least one sensor.” Paragraph 21 further describes, “The head tilt is sensed by the at least one sensor 14 which outputs a signal at step 102 to the control module 15. The control module 15 subsequently moves the virtual reference frame relative to a reference frame of the real world to cause the view of the scene to move in front of the user without the user having to rotate their head. In this respect, it is envisaged that a head tilt to the left or right may cause the virtual reference frame to rotate about a vertical axis relative to the real reference frame, to cause the viewable content to rotate around the user in a clockwise and anticlockwise direction, respectively” Examiner interprets the axis at which the virtual reference frame rotates about as the fixed anchor point. Different viewable content is presented to the user based on rotation.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate navigation of viewable content within a virtual environment as taught by Tuson with the head tracking motion inputs provided in the head-mounted display disclose by Wang ‘944. The motivation to combine the Tuson reference is to provide intuitive experience for users with multiple options for interacting in a virtual space in order to view a scene behind the user in the virtual environment. Examiner assert that the combination of Wang and Tuson describe the above limitation. Rejection maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 12, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub. 20180120944) in view of Tuson et al (US Pub. 20180210545).
Regarding claim 1, Wang discloses:
A method performed by an electronic device, (refer to fig. 2,11A-C and paragraph 86. Describes at 804 the method 800 may include displaying the virtual target to a user via a display device) the method comprising: 
Displaying a virtual Augmented Reality (AR) object corresponding to a first angle, (refer to fig. 1-2 and paragraph 35. Describes a world-locked virtual object, such as a hologram, appears to be fixed relative to real world objects viewable through the HMD device 18, thereby enabling a wearer of the HMD device to move around a real world physical environment while perceiving the virtual object as remaining stationary in a fixed location and orientation in the physical environment);
Determining at least one anchor point by designating a target to be controlled, based on a first input including at least one of a first gesture, a voice input, or an eye gaze, (refer to fig. 5, 11A and paragraphs 86, 33. Describes at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target. Para. 33, describes: gaze tracking data may be used to determine that the user's point of gaze is at a gaze location within a target zone that includes a virtual target 30)
Wherein the at least one anchor point designates the AR object, (refer to fig. 1 and paragraph 25. Describes the HMD device 18 may create and display to a first viewer 24 an augmented reality environment comprising virtual content. The virtual content may include one or more visual elements in the form of virtual targets 30 that are generated and displayed to appear located within a real world physical environment 32 viewed through the device); 
Identifying an operation to be performed for the target designated by the at least one anchor point, based on a second input including a head rotation, (refer to fig. 1, 5, 11A-C and paragraphs 86, 104. Describes at 812 the method 800 may include determining that a hand of the user is at a hand location within a designated tracking volume. At 816 the method 800 may include, based on at least determining that the user's point of gaze is at the gaze location and determining that the hand of the user is at the hand location, displaying the virtual affordance at a landing location corresponding to the virtual target via the display device. Para. 104, describes: the input subsystem may comprise or interface with selected natural user input (NUI) componentry. Example NUI componentry may include a microphone for speech and/or voice recognition: an infrared, color, stereoscopic, and/or depth camera for machine vision and/or gesture recognition; a head tracker for motion detection) wherein the second input includes a second gesture of changing an angle of a vision sensor included in the electronic device, (refer to fig. 5 and paragraphs 31, 34. Describes data from the optical sensor system 40 also may be used by the processor 22 to determine direction/location and orientation data (e.g., from imaging environmental features) that enable position/motion tracking of the HMD device 18 in the real world physical environment 32. Para. 34, describes: The relative position and/or orientation of the HMD device 18 relative to the physical environment 32 may be assessed so that virtual content may be accurately displayed in desired real-world locations with desired orientations); 
Wang does not explicitly disclose:
Performing the operation which rotates the AR object in a direction corresponding to the head rotation at a fixed location while fixing a location of the AR object in a real space regardless of the change in the angle of the vision sensor, wherein the AR object is rotated based on the at least one anchor point; and 
Displaying the AR object corresponding to a second angle different from the first angle, in response to the rotation of the AR object.
Tuson teaches: 
Performing the operation which rotates the AR object in a direction corresponding to the head rotation at a fixed location while fixing a location of the AR object in a real space regardless of the change in the angle of the vision sensor, (refer to fig. 1-2 and paragraphs 9, 21. Describes the virtual reference frame is arranged to rotate within the real reference frame in response to the tilt of the user's head, such that viewable content disposed behind the user in the virtual reference frame is brought into view by the user. Para. 21, describes: The head tilt is sensed by the at least one sensor 14 which outputs a signal at step 102 to the control module 15. The control module 15 subsequently moves the virtual reference frame relative to a reference frame of the real world to cause the view of the scene to move in front of the user without the user having to rotate their head. In this respect, it is envisaged that a head tilt to the left or right may cause the virtual reference frame to rotate about a vertical axis relative to the real reference frame, to cause the viewable content to rotate around the user in a clockwise and anticlockwise direction, respectively).
Displaying the AR object corresponding to a second angle different from the first angle, in response to the rotation of the AR object, (refer to fig. 1-2 and paragraph 21. Describes accordingly, viewable content is presentable to the user by moving the virtual reference frame relative to a real reference frame (namely a real world reference frame) in accordance with a tilt of the users head. In this respect, it is envisaged that a head tilt to the left or right may cause the virtual reference frame to rotate about a vertical axis relative to the real reference frame, to cause the viewable content to rotate around the user in a clockwise and anticlockwise direction, respectively).
The two references are analogous art because they are related with the same field of invention of virtual reality environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate navigation of viewable content within a virtual environment as taught by Tuson with the head tracking motion inputs provided in the head-mounted display disclose by Wang. The motivation to combine the Tuson reference is to provide intuitive experience for users with multiple options for interacting in a virtual space in order to view a scene behind the user in the virtual environment.
Regarding claim 7, Wang discloses:
An electronic device, (refer to fig. 1-2 and paragraph 24. Describes a head-mounted display (HMD) device 18) comprising: 
A detector configured to detect a state inside or outside the electronic device, (refer to fig. 1 and paragraph 32. Describes computing device 10 may receive gaze tracking data from a gaze tracking system 42 of the HMD device 18. In some examples, one or more inward-facing light sources and image sensors may collect image information that is used to measure gaze parameters of the user's eyes); and 
At least one processor connected to the detector, (refer to fig. 1 and paragraph 32. Describes using this information, the processor 22 may execute instructions to determine a direction in which the user is gazing and/or to identify a physical object and/or virtual object at which the user is gazing) 
Wherein the at least one processor, (refer to fig. 1 and paragraph 32. Describes the processor 22) is configured to: 
Displaying a virtual Augmented Reality (AR) object corresponding to a first angle, (refer to fig. 1-2 and paragraph 35. Describes a world-locked virtual object, such as a hologram, appears to be fixed relative to real world objects viewable through the HMD device 18, thereby enabling a wearer of the HMD device to move around a real world physical environment while perceiving the virtual object as remaining stationary in a fixed location and orientation in the physical environment);
Determine at least one anchor point by designating a target to be controlled, based on a first input identified by the detector, (refer to fig. 5, 11A and paragraphs 86, 33. Describes at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target. Para. 33, describes: gaze tracking data may be used to determine that the user's point of gaze is at a gaze location within a target zone that includes a virtual target 30) wherein the first input includes at least one of a first gesture, a voice input, or an eye gaze, (refer to fig. 5, 11A and paragraphs 86, 33. Describes at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target. Para. 33, describes: gaze tracking data may be used to determine that the user's point of gaze is at a gaze location within a target zone that includes a virtual target 30) and the at least one anchor point designates the AR object, (refer to fig. 1 and paragraph 25. Describes the HMD device 18 may create and display to a first viewer 24 an augmented reality environment comprising virtual content. The virtual content may include one or more visual elements in the form of virtual targets 30 that are generated and displayed to appear located within a real world physical environment 32 viewed through the device); 
Identify an operation to be performed for the target designated by the at least one anchor point, based on a second input identified by the detector, wherein the second input includes a head rotation, (refer to fig. 1, 5, 11A-C and paragraphs 86, 104. Describes at 812 the method 800 may include determining that a hand of the user is at a hand location within a designated tracking volume. At 816 the method 800 may include, based on at least determining that the user's point of gaze is at the gaze location and determining that the hand of the user is at the hand location, displaying the virtual affordance at a landing location corresponding to the virtual target via the display device. Para. 104, describes: the input subsystem may comprise or interface with selected natural user input (NUI) componentry. Example NUI componentry may include a microphone for speech and/or voice recognition: an infrared, color, stereoscopic, and/or depth camera for machine vision and/or gesture recognition; a head tracker for motion detection) and a second gesture of changing an angle of a vision sensor included in the electronic device, (refer to fig. 5 and paragraphs 31, 34. Describes data from the optical sensor system 40 also may be used by the processor 22 to determine direction/location and orientation data (e.g., from imaging environmental features) that enable position/motion tracking of the HMD device 18 in the real world physical environment 32. Para. 34, describes: The relative position and/or orientation of the HMD device 18 relative to the physical environment 32 may be assessed so that virtual content may be accurately displayed in desired real-world locations with desired orientations) and 3Appl. No.: 16/750,751 Response dated: November 12, 2021 Reply to Office Action of: August 17, 2021 
Wang does not explicitly disclose:
Perform the operation which rotates the AR object in a direction corresponding to the head rotation at a fixed location while fixing a location of the AR object in a real space regardless of the change in the angle of the vision sensor, , wherein the AR object is rotated based on the at least one anchor point; and.
Display the AR object corresponding to a second angle different from the first angle, in response to the rotation of the AR object.
Tuson teaches: 
Perform the operation which rotates the AR object in a direction corresponding to the head rotation at a fixed location while fixing a location of the AR object in a real space regardless of the change in the angle of the vision sensor, , wherein the AR object is rotated based on the at least one anchor point, (refer to fig. 1-2 and paragraphs 9, 21. Describes the virtual reference frame is arranged to rotate within the real reference frame in response to the tilt of the user's head, such that viewable content disposed behind the user in the virtual reference frame is brought into view by the user. Para. 21, describes: The head tilt is sensed by the at least one sensor 14 which outputs a signal at step 102 to the control module 15. The control module 15 subsequently moves the virtual reference frame relative to a reference frame of the real world to cause the view of the scene to move in front of the user without the user having to rotate their head. In this respect, it is envisaged that a head tilt to the left or right may cause the virtual reference frame to rotate about a vertical axis relative to the real reference frame, to cause the viewable content to rotate around the user in a clockwise and anticlockwise direction, respectively) and
Display the AR object corresponding to a second angle different from the first angle, in response to the rotation of the AR object, (refer to fig. 1-2 and paragraph 21. Describes accordingly, viewable content is presentable to the user by moving the virtual reference frame relative to a real reference frame (namely a real world reference frame) in accordance with a tilt of the users head. In this respect, it is envisaged that a head tilt to the left or right may cause the virtual reference frame to rotate about a vertical axis relative to the real reference frame, to cause the viewable content to rotate around the user in a clockwise and anticlockwise direction, respectively).
Regarding claim 7, refer to the motivation of claim 1.
Regarding claim 2, Wang discloses:
Wherein each of the first input and the second input further includes at least one of an eye gaze tracking result, a gesture, a voice, or a touch input, (refer to fig. 2, 5 and paragraphs 20, 18. Describes a user may gaze at a virtual object to manipulate the object. For example, a gaze detection system may determine that a user is gazing at a virtual object. Para. 18, describes: user may manipulate a displayed virtual affordance to interact with one or more virtual objects by extending the user's arm and hand away from the user’ body and using hand motions to control the virtual affordance and virtual object(s)) and 
Wherein the first input and the second input include different types of inputs from each other, (refer to fig. 2, 5 and paragraph 21. Describes computing devices and display devices for displaying a virtual affordance with a virtual target using a combination of gaze detection and user hand manipulation that enables a natural and low-fatigue user experience).
Regarding claim 3, Wang discloses:
Wherein the at least one anchor point is determined by the first gesture of bringing a user's body part into contact with a space occupied by a virtual Augmented Reality object, (refer to fig. 5, 11A-C and paragraph 86. Describes at 812 the method 800 may include determining that a hand of the user is at a hand location within a designated tracking volume. At 816 the method 800 may include, based on at least determining that the user's point of gaze is at the gaze location and determining that the hand of the user is at the hand location, displaying the virtual affordance at a landing location corresponding to the virtual target via the display device) and 
Wherein the operation moves or rotates the AR object as the at least one anchor point is moved or rotated by the second gesture, (refer to fig. 8, 11A-C and paragraph 89. Describes using data captured by a sensor, tracking the user's hand moving in a direction to a first adjusted location. At 856 the method 800 may include, in response to tracking the user's hand moving to the first adjusted location, displacing the virtual affordance moving to a boundary of the target zone).
Regarding claim 8, Wang discloses:
Wherein each of the first input and the second input further includes at least one of an eye gaze tracking result, a gesture, a voice, or a touch input, (refer to fig. 2, 5 and paragraphs 20, 18. Describes a user may gaze at a virtual object to manipulate the object. For example, a gaze detection system may determine that a user is gazing at a virtual object. Para. 18, describes: user may manipulate a displayed virtual affordance to interact with one or more virtual objects by extending the user's arm and hand away from the user’ body and using hand motions to control the virtual affordance and virtual object(s)) and 
Wherein the first input and the second input include different types of inputs from each other, (refer to fig. 2, 5 and paragraph 21. Describes computing devices and display devices for displaying a virtual affordance with a virtual target using a combination of gaze detection and user hand manipulation that enables a natural and low-fatigue user experience).
Regarding claim 9, Wang discloses:
Wherein the at least one anchor point is determined by the first gesture of bringing a user's body part into contact with a space occupied by a virtual Augmented Reality object, (refer to fig. 5, 11A-C and paragraph 86. Describes at 812 the method 800 may include determining that a hand of the user is at a hand location within a designated tracking volume. At 816 the method 800 may include, based on at least determining that the user's point of gaze is at the gaze location and determining that the hand of the user is at the hand location, displaying the virtual affordance at a landing location corresponding to the virtual target via the display device) and 
Wherein the operation moves or rotates the AR object as the at least one anchor point is moved or rotated by the second gesture, (refer to fig. 8, 11A-C and paragraph 89. Describes using data captured by a sensor, tracking the user's hand moving in a direction to a first adjusted location. At 856 the method 800 may include, in response to tracking the user's hand moving to the first adjusted location, displacing the virtual affordance moving to a boundary of the target zone).
Regarding claim 12, Wang discloses:
Wherein the first input includes maintenance of an eye gaze at a specific point of an image for a predetermined time or longer, (refer to fig. 5, 11A-C and paragraphs 20, 86. Describes in some examples, by holding her gaze on the virtual object for a predetermined time, the user may trigger a selection command that enables the user to further manipulate the object with her gaze. Para. 86, describes: at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target)
Wherein the at least one anchor point designates the specific point, (refer to fig. 4 and paragraph 51. Describes the user 200 has moved his gaze location/identifier 270 to be within the target zone 304. Additionally, the user 200 is holding both hands down to his side at locations outside of a designated tracking volume) and 
Wang does not explicitly disclose:
Wherein the operation rotates the image, based on the specific point according to the head rotation
Tuson teaches:
Wherein the operation rotates the image, based on the specific point according to the head rotation, (refer to fig. 1 and paragraphs 9, 18. Describes the virtual reference frame is arranged to rotate within the real reference frame in response to the tilt of the user's head, such that viewable content disposed behind the user in the virtual reference frame is brought into view by the user. The rate of rotation of the virtual reference frame is dependent on the amount of tilt of the user's head sensed by the at least one sensor. Alternatively, or in addition thereto, the rate of rotation may vary, such as progressively increase, in accordance with the length of time the user's head remains in a tilted orientation. Para. 18, describes: a sensed head tilt in a first or second direction for example, is arranged to cause a movement of the virtual reference frame relative to the real world reference frame).
Regarding claim 12, refer to the motivation of claim 1.
Regarding claim 15, Wang discloses:
Wherein the first input includes maintenance of an eye gaze of a user at a part of a virtual Augmented Reality object corresponding to an object in a real space generated by the eye gaze of the user at the object in the real space for a predetermined time or longer, (refer to fig. 5, 11A-C and paragraphs 20, 25, 86. Describes in some examples, by holding her gaze on the virtual object for a predetermined time, the user may trigger a selection command that enables the user to further manipulate the object with her gaze. Para. 25, describes: The HMD device 18 may create and display to a first viewer 24 an augmented reality environment comprising virtual content. Para. 86, describes: at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target)
Wherein the at least one anchor point designates the part, (refer to fig. 4 and paragraph 51. Describes the user 200 has moved his gaze location/identifier 270 to be within the target zone 304. Additionally, the user 200 is holding both hands down to his side at locations outside of a designated tracking volume)
Wang does not explicitly disclose:
Wherein the operation controls attributes of the part to be a value indicated by the head rotation
Tuson teaches:
Wherein the operation controls attributes of the part to be a value indicated by the head rotation, (refer to fig. 1 and paragraphs 9, 19. Describes the virtual reference frame is arranged to rotate within the real reference frame in response to the tilt of the user's head, such that viewable content disposed behind the user in the virtual reference frame is brought into view by the user. The rate of rotation of the virtual reference frame is dependent on the amount of tilt of the user's head sensed by the at least one sensor. Alternatively, or in addition thereto, the rate of rotation may vary, such as progressively increase, in accordance with the length of time the user's head remains in a tilted orientation. Para. 19, describes: The sensed head tilt is further arranged to control a rate of movement of the virtual reference frame relative to the real reference frame).
Regarding claim 15, refer to the motivation of claim 1.
Regarding claim 16, Wang discloses:
Wherein the first input includes at least one of an eye gaze of a user at a virtual object within a Virtual Reality (VR) space or a voice command, (refer to fig. 5, 11A-C and paragraph 86. Describes at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target) 
Wherein the at least one anchor point designates the virtual object, (refer to fig. 4 and paragraph 51. Describes the user 200 has moved his gaze location/identifier 270 to be within the target zone 304. Additionally, the user 200 is holding both hands down to his side at locations outside of a designated tracking volume) 
Wang does not explicitly disclose:
Wherein the operation moves a viewpoint within the VR space, based on the virtual object.
Tuson teaches:
Wherein the operation moves a viewpoint within the VR space, based on the virtual object, (refer to fig. 1 and paragraphs 9, 18. Describes the virtual reference frame is arranged to rotate within the real reference frame in response to the tilt of the user's head, such that viewable content disposed behind the user in the virtual reference frame is brought into view by the user. The rate of rotation of the virtual reference frame is dependent on the amount of tilt of the user's head sensed by the at least one sensor. Alternatively, or in addition thereto, the rate of rotation may vary, such as progressively increase, in accordance with the length of time the user's head remains in a tilted orientation. Para.18, describes: The control module 15 controls the viewable content of the virtual environment which is presented to the user in a virtual reference frame on the display screen 13)
Regarding claim 16, refer to the motivation of claim 1.
Regarding claim 18, Wang discloses:
Wherein the first input includes at least one of an eye gaze of a user at an object within a Virtual Reality (VR) space or a voice command, (refer to fig. 5, 11A-C and paragraph 86. Describes at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target)
Wherein the at least one anchor point designates the object, (refer to fig. 4 and paragraph 51. Describes the user 200 has moved his gaze location/identifier 270 to be within the target zone 304. Additionally, the user 200 is holding both hands down to his side at locations outside of a designated tracking volume) and 
Wang does not explicitly disclose:
Wherein the operation moves the object within the VR space.
Tuson teaches:
Wherein the operation moves the object within the VR space, (refer to fig. 1 and paragraphs 9, 18. Describes the virtual reference frame is arranged to rotate within the real reference frame in response to the tilt of the user's head, such that viewable content disposed behind the user in the virtual reference frame is brought into view by the user. The rate of rotation of the virtual reference frame is dependent on the amount of tilt of the user's head sensed by the at least one sensor. Alternatively, or in addition thereto, the rate of rotation may vary, such as progressively increase, in accordance with the length of time the user's head remains in a tilted orientation. Para.18, describes: The control module 15 controls the viewable content of the virtual environment which is presented to the user in a virtual reference frame on the display screen 13).
Regarding claim 18, refer to the motivation of claim 1.
Regarding claim 19, Wang discloses:
Wherein the at least one anchor point includes one of an object displayed on the electronic device or one point on the object, (refer to fig. 1 and paragraph 25. Describes the HMD device 18 may create and display to a first viewer 24 an augmented reality environment comprising virtual content. The virtual content may include one or more visual elements in the form of virtual targets 30 that are generated and displayed to appear located within a real world physical environment 32 viewed through the device).
Regarding claim 20, Wang discloses:
Wherein an object includes one of a content, attributes of the content, an application, a parameter related to the application, or an element of the electronic device, (refer to fig. 1 and paragraph 25. Describes the HMD device 18 may create and display to a first viewer 24 an augmented reality environment comprising virtual content. The virtual content may include one or more visual elements in the form of virtual targets 30 that are generated and displayed to appear located within a real world physical environment 32 viewed through the device).
Claims 5, 11, 14, 17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub. 20180120944) in view of Tuson et al (US Pub. 20180210545) in further view of Valdivia et al (US Pub. 20180095616).
Regarding claim 5, Wang discloses:
Wherein the first input includes maintenance of an eye gaze at a specific point of an image for a predetermined time or longer, (refer to fig. 5, 11A-C and paragraphs 20, 86. Describes in some examples, by holding her gaze on the virtual object for a predetermined time, the user may trigger a selection command that enables the user to further manipulate the object with her gaze. Para. 86, describes: at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target)
Wherein the at least one anchor point designates the specific point, (refer to fig. 4 and paragraph 51. Describes the user 200 has moved his gaze location/identifier 270 to be within the target zone 304. Additionally, the user 200 is holding both hands down to his side at locations outside of a designated tracking volume) and 
Wherein the operation modifies the image, based on the specific point, (refer to fig. 4 and paragraphs 51-52. Describes based on determining that the user's point of gaze is at a gaze location within the target zone 304, the HMD device 18 may display an indication of the target zone 304 to the user. Para. 52, describes: the indication may take the form of a visually highlighted volume of space corresponding to the target zone 304 or any other suitable visual depiction that conveys to the user the shape and size of the target zone).
Wang and Tuson do not explicitly disclose:
Wherein the second input includes a touch input
Valdivia teaches:
Wherein the second input includes a touch input, (refer to fig. 10, 11A-D and paragraph 132. Describes as an example and not by way of limitation, a particular gaze input (e.g., a gesture traced by the reticle, a gaze downward) or another suitable input (e.g., a tap on a touch-sensitive location on a headset device, a gesture made with a hand) may cause the tools to appear)
The three references are analogous art because they are related with the same field of invention of virtual (or augmented) reality environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gesture manipulation functionality as taught by Valdivia with the navigation of viewable content within a virtual environment as taught by Tuson with the head tracking motion inputs provided in the head-mounted display disclose by Wang. The motivation to combine the Valdivia reference is to provide intuitive experience for users with multiple options for interacting in a virtual space.
Regarding claim 11, Wang discloses:
Wherein the first input includes maintenance of an eye gaze at a specific point of an image for a predetermined time or longer, (refer to fig. 5, 11A-C and paragraphs 20, 86. Describes in some examples, by holding her gaze on the virtual object for a predetermined time, the user may trigger a selection command that enables the user to further manipulate the object with her gaze. Para. 86, describes: at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target) 
Wherein the at least one anchor point designates the specific point, (refer to fig. 4 and paragraph 51. Describes the user 200 has moved his gaze location/identifier 270 to be within the target zone 304. Additionally, the user 200 is holding both hands down to his side at locations outside of a designated tracking volume) and 
Wherein the operation modifies the image, based on the specific point, (refer to fig. 4 and paragraphs 51-52. Describes based on determining that the user's point of gaze is at a gaze location within the target zone 304, the HMD device 18 may display an indication of the target zone 304 to the user. Para. 52, describes: the indication may take the form of a visually highlighted volume of space corresponding to the target zone 304 or any other suitable visual depiction that conveys to the user the shape and size of the target zone).
Wang and Tuson do not explicitly disclose:
Wherein the second input includes a touch input
Valdivia teaches:
Wherein the second input includes a touch input, (refer to fig. 10, 11A-D and paragraph 132. Describes as an example and not by way of limitation, a particular gaze input (e.g., a gesture traced by the reticle, a gaze downward) or another suitable input (e.g., a tap on a touch-sensitive location on a headset device, a gesture made with a hand) may cause the tools to appear)
Regarding claim 11, refer to the motivation of claim 5.
Regarding claim 14, Wang discloses:
Wherein the first input includes an eye gaze at a specific point of a preview image of an image acquired through a camera, (refer to fig. 5, 11A-C and paragraphs 86, 32. Describes at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target. Para. 32, describes: one or more inward-facing light sources and image sensors may collect image information that is used to measure gaze parameters of the user's eyes)
Wherein the second input includes maintenance of the eye gaze at the specific point for a predetermined time or longer, (refer to fig. 2 and paragraphs 20. Describes in some examples, by holding her gaze on the virtual object for a predetermined time, the user may trigger a selection command that enables the user to further manipulate the object with her gaze)
Wherein the at least one anchor point designates the specific point, (refer to fig. 4 and paragraph 51. Describes the user 200 has moved his gaze location/identifier 270 to be within the target zone 304. Additionally, the user 200 is holding both hands down to his side at locations outside of a designated tracking volume)
Wang and Tuson do not explicitly disclose:
Wherein the operation controls a focal distance of the camera, based on the specific point
Valdivia teaches:
Wherein the operation controls a focal distance of the camera, based on the specific point, (refer to fig. 3A-B and paragraph 107. Describes the virtual reality system may track the user's pupils to determine a focal point location, such that the user may be able to shift the focal point by moving the pupils accordingly without any head movement).
Regarding claim 14, refer to the motivation of claim 5.
Regarding claim 17, Wang discloses:
Wherein the first input includes at least one of an eye gaze of a user at a location within a Virtual Reality (VR) space or a voice command, (refer to fig. 5, 11A-C and paragraph 86. Describes at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target)
Wherein the at least one anchor point designates the location, (refer to fig. 4 and paragraph 51. Describes the user 200 has moved his gaze location/identifier 270 to be within the target zone 304. Additionally, the user 200 is holding both hands down to his side at locations outside of a designated tracking volume) 
Wang and Tuson do not explicitly disclose:
Wherein the operation includes insertion of an object into the location.
Valdivia teaches:
Wherein the operation includes insertion of an object into the location, (refer to fig. 3A-B, 21 and paragraphs 107, 174. Describes the virtual reality system may track the user's pupils to determine a focal point location, such that the user may be able to shift the focal point by moving the pupils accordingly without any head movement. Para. 174, describes: when the callee-user accepts the communication request, one or more windows may appear within the game environment (e.g., on a corner of the display) displaying the videos or avatars of other users part of the communication session).
Regarding claim 17, refer to the motivation of claim 5.
Regarding claim 21, Wang and Tuson do not explicitly disclose:
Wherein the processor is further configured to: detect a characteristic of an object in a real space based on an image of the object captured by a camera, the characteristic comprising an object type.
Valdivia teaches:
Wherein the processor is further configured to: detect a characteristic of an object in a real space based on an image of the object captured by a camera, the characteristic comprising an object type, (refer to fig. 13A-C, 14 and paragraph 146. Describes the virtual space may render a video-representation of the user (e.g., captured from a camera directed at the respected user). In particular embodiments, the rendered avatar may include one or more elements of the video-representation).
Regarding claim 21, refer to the motivation of claim 5.
Regarding claim 22, Wang and Tuson do not explicitly disclose:
Wherein the object type comprises one of a person, a dog, a cat, or a flower.
Valdivia teaches:
Wherein the object type comprises one of a person, a dog, a cat, or a flower, (refer to fig. 13A-C, 14 and paragraph 146. Describes an avatar in the virtual room may be a customizable generated rendition of the respective user. In particular embodiments, the virtual space may render a video-representation of the user (e.g., captured from a camera directed at the respected user)).
Regarding claim 22, refer to the motivation of claim 5.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Wherein the processor is further configured to: detect maintenance of an eye gaze of a user corresponding to an object in a real space, and generate a virtual Augmented Reality object corresponding to the object in the real space in response to the eye gaze being maintained for a predetermined time or longer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        05/26/2022